DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 85-106 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (US 20150034332 A1) to Merron teaches the claimed invention except explicitly that deployable seats, while being in a deployed position (ball catching state) for receiving a respective plug, will pass plugs designed for the lower targeted deployable seat. This feature, the inventive concept of the current application, would not be an obvious modification to the prior art, as the prior art teaches changing the ball catching state of the valve seats to a non-catch state to pass balls targeted for lower seats, and thus solves the problem of opening specific valves in a different manor than the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674